Citation Nr: 0710954	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-35 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hiatal hernia with 
gastrointestinal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1967 to June 1970.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2002 
rating decision by the Oakland Regional Office (RO) of the 
Department of Veterans Affairs (VA).  On his September 2004 
Form 9, the veteran requested a Board hearing.  In September 
2006, the veteran did not report for his videoconference 
hearing and good cause has not been shown. 

An October 2005 rating decision denied service connection for 
an ulcer condition, the veteran has not appealed that 
decision and this matter is not before the Board.  Evidence 
received in July 2005 appears to raise a claim seeking to 
reopen the veteran's PTSD claim and raises new claims seeking 
service connection for high blood pressure and stomach 
problems secondary to the veteran's PTSD.  As these matters 
have not been addressed by the RO, they are not before the 
Board, and are referred to the RO for further action.   


FINDING OF FACT

A hiatal hernia disorder with GERD was not manifested in 
service and a relationship between any hiatal hernia disorder 
with GERD and service is not shown. 


CONCLUSION OF LAW

Service connection for hiatal hernia with GERD is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In May 2002 (prior to the August 2002 rating decision), and 
February 2005 letters, the appellant was advised of what type 
of evidence was needed to substantiate the claim, and of his 
and VA's responsibilities in the development of the claim.  
The February 2005 letter also specifically advised the 
veteran to submit "any evidence in [his] possession that 
pertains to [his] claim."  The August 2002 rating decision, 
the July 2004 statement of the case (SOC), and the November 
2005 supplemental SOC provided the text of applicable 
regulations, addressed what the evidence showed, and 
explained why the claim was denied.  

While complete VCAA notice was not given prior to the rating 
decisions on appeal, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the appellant.  
Proper notice was provided by the RO prior to the transfer 
and certification of the appellant's case to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The appellant is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  

In March 2006 correspondence, the appellant received notice 
regarding the disability rating and effective date of an 
award (Dingess v. Nicholson, 19 Vet. App. 473 (2006)), 
regardless, as the appeal seeking service connection for 
hiatal hernia with GERD is being denied, any questions 
regarding the disability rating and effective dates of the 
award is moot.

Regarding the duty to assist, VA has obtained all 
pertinent/identified records.  The Board considered whether a 
VA examination was indicated in regards to the remaining 
issues.  A VA examination is indicated when there are: 1) 
competent evidence of current disability; 2) evidence 
establishing a disability causing event in service, and 3) 
evidence suggesting that the current disability may be 
associated with an the event in service or with another 
service-connected disability. 38 C.F.R. § 3.159.  Here, as 
two out of the three factors have not been met, a VA 
examination is not in order.  VA's duty to assist has been 
met.  Accordingly, the Board will address the merits of the 
claim.

II.  Factual Background 

Service medical records (SMR's), including a June 1970 
separation examination, are negative for any complaints, 
treatment, or diagnoses related to a hiatal hernia disorder 
or GERD.  

Postservice medical records from Dr. R. Z. dated from October 
1971 to May 1972, included an upper GI x-ray that revealed 
that the chest and esophagus were normal.  A very small 
diaphragmatic hernia was present, which might be within the 
limits of normal.  There was the suggestion of some 
herniation of the upper 1/3 of the body of the stomach 
through the foramen of Morgagni.  Some pylorospasm was 
present.  The duodenal bulb appeared to be within the limits 
of normal.  

November 2000 to November 2002 treatment records from Dr. J. 
R. were negative for any complaints, treatment, or diagnoses 
of hiatal hernia with GERD.  

2002 to 2003 treatment records from Sacramento VA Medical 
Center included a May 2003 record in which the veteran denied 
any frequent indigestion; nausea, vomiting, diarrhea, and 
constipation; bloating; increased abdominal girth; melena; 
hematochezia; hemorrhoids; hematemesis; jaundice; or history 
of peptic ulcer disease; hepatitis; ulcerative colitis; 
Crohn's disease; or irritable bowel syndrome.  He also denied 
any history of hernias.  A September 2003 record reported 
complaints of worsening GERD even when taking Ranitidine.  He 
had no abdominal pain.  He denied any fever, chills, change 
in appetite, dizziness, abnormal weight gain or loss, 
frequent indigestions, or nausea, vomiting, diarrhea, and 
constipation.  He was diagnosed with GERD.  

Correspondence from Dr. J. R. received in July 2005 indicated 
that he had been treating the veteran since 1999, in which he 
examined the veteran on numerous occasions and prescribed 
medications for high blood pressure, stress, and stomach 
problems.  Dr. J. R. opined that the veteran's "medical 
condition is, likely as not, a result of Post Traumatic 
Stress Syndrome as a result of his military service."  

III.  Criteria 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). 
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

IV.  Analysis

The veteran contends that he is entitled to service 
connection for a hiatal hernia with GERD.  There are three 
threshold requirements that must be met in order to establish 
service connection for a claimed disability.  First, there 
must be competent evidence (a medical diagnosis) of current 
disability.  This requirement is partially met; the veteran 
has been diagnosed with GERD (there is not a current 
diagnosis of a hiatal hernia).   

The further two requirements to be satisfied are: evidence of 
disease or injury in service and competent evidence of a 
nexus between the current disability and the disease or 
injury in service.  The veteran's SMRs are negative for any 
complaints, treatments or diagnosis of any hernia or 
gastrointestinal disorder.  When the veteran was examined for 
separation from service, no pertinent complaints or findings 
were noted; his abdomen/viscera were normal.  Consequently, 
service connection for a hiatal hernia or gastrointestinal 
disorder on the basis that such became manifested in service 
and has persisted is not warranted.  
In this situation, there must be competent evidence (medical 
opinion) that links the currently diagnosed GERD to the 
veteran's service.  Here, there is no such medical opinion.  
No medical practitioner has opined that the veteran's current 
GERD (or claimed hiatal hernia with GERD) is as likely as not 
related to any event in service.  In fact, in a statement 
received in July 2005, Dr. J. R. stated that he had treated 
the veteran for his high blood pressure, stress conditions, 
and stomach problems and indicated that the veteran's 
"medical condition" was related to PTSD.  As the veteran 
has not been service connected for PTSD, service connection 
for a hiatal hernia with GERD on a secondary basis to PTSD is 
not warranted.  The Board notes that if the veteran becomes 
service connected for PTSD any time in the future, the 
veteran may subsequently raise the claim seeking to service-
connect the hiatal hernia disorder with GERD on a secondary 
basis.  Also, the Board finds it significant the treatment 
records from Dr. J. R. that have been associated with the 
claims file do not show any complaints, treatment, or 
diagnoses of a hiatal hernia or GERD.  Because the veteran is 
a layperson, he is not competent to establish by his own 
opinion that any current GERD (or claimed hiatal hernia 
disorder) is related to service.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for a hiatal 
hernia with GERD is not warranted.  There is preponderance of 
the evidence against the veteran's claim.  Hence, it must be 
denied.  


ORDER

Service connection for hiatal hernia with GERD is denied. 



____________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


